Citation Nr: 0014930	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for a lung disorder due to tobacco use.

In August 1999, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDING OF FACT

The veteran has a lung disorder which has been associated 
with long-term cigarette use/nicotine dependence, but a 
preponderance of the evidence does not show that he became 
nicotine dependent during service.


CONCLUSION OF LAW

A respiratory disorder due to nicotine dependence was not 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits, whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  These three questions must be 
answered in the affirmative, before service connection could 
be established.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).

In this case, the Board finds that the veteran's claim for 
entitlement to service connection for nicotine dependence is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible by virtue of a statement from his private treating 
physician and a VA examiner that the veteran became nicotine 
dependent during service and that this was the causative 
factor in the development of a respiratory disorder.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

The veteran served on active duty during World War II from 
August 1942 to November 1945.  Available service medical 
records, consisting only of a Surgeon General's Office 
extract reflecting treatment in 1944 for gingivitis, are 
negative for complaints, treatment or diagnosis of any 
diseases of the lungs or other notations reflecting use of 
cigarettes.  Documents in the file reflect that a complete 
set of his service medical records are unavailable as those 
records were lost in the 1973 fire at the National Personnel 
Records Center.  Notwithstanding the lack of such records, 
the file reflects that the veteran filed his original claim 
of service connection for a lung disorder based on nicotine 
dependence in October 1997, over fifty years after service, 
and while he did not allege that he contracted a lung 
disorder during service, he alleged that he became nicotine 
dependent therein, which resulted in the development of 
respiratory problems years after service.

Although the veteran was a smoker for many years, which based 
on his testimony of record included the years before, during 
and after service, a preponderance of the relevant and 
credible evidence is insufficient to establish that he 
actually became nicotine dependent during service.  Hence, 
even assuming without deciding that nicotine dependence is a 
disease for purposes of the laws governing veterans' 
benefits, what is lacking here is objective evidence showing 
the incurrence or aggravation of a disease or injury related 
to tobacco use/nicotine dependence while the veteran served 
on active duty during World War II, over a half-century ago.  
The medical evidence of record is negative for complaints of, 
treatment for, or a diagnosis of a respiratory disorder until 
many years after service.  Of note, in a 1973 VA examination 
report undertaken on another issue, the veteran related a 40-
year history of cigarette smoking, essentially dating his 
smoking history to 1933, nearly 10 years before he entered 
onto active duty.  Similarly, in a 1985 history and physical 
report, the veteran reported a one week history of paroxysmal 
nocturnal dyspnea and shortness of breath.  He related a 5-6 
year history of palpitations with shortness of breath, and a 
2 packs/day 55-year history of smoking.  This evidence dates 
the veteran's cigarette history to around 1930, fairly 
consistent with the date in the 1973 examination.  Such 
reported history was given in conjunction with necessary 
medical treatment, and is therefore highly probative.  

Nonetheless, in 1997, the veteran filed a claim for a 
respiratory disorder due to tobacco use in service.  Private 
treatment records subsequently associated with the claims 
file reveal that the veteran was apparently hospitalized in 
1987 with incessant coughing and severe asthma.  He was 
treated with intravenous steroids, Aminophylline, and 
antibiotics.  Discharge medications included Theophylline and 
a Ventolin inhaler.  He was again hospitalized in May 1992 
with complaints of chest pain.  The final diagnoses included 
chest pain, etiology unknown, and chronic obstructive 
pulmonary disease.  In a 1997 Tobacco Use Questionnaire, the 
veteran reported that he began using cigarettes at age 20 in 
service and had smoked for 40 years.  

In a November 1997 letter, the veteran's private treating 
physician related that the veteran had been his patient for 
several years, had emphysema, and was on a breathing machine 
and combievent inhaler.  The veteran had been hospitalized on 
several occasions, and was on Prednisone.  He also had nerve 
problems and a heart condition.  The physician concluded that 
the veteran was 75 years old, did not get enough from Social 
Security, was not able to do any work, had served in the Army 
for several years, and should be able to get some help.  
Similar letters, also dated in November 1997, from the 
veteran's wife and a long-time family friend reflect that the 
veteran did not smoke prior to service but smoked during and 
after service and was the cause of his respiratory 
disability.

In a September 1998 hearing, the veteran testified that he 
smoked cigarettes before he entered into active duty but did 
not have a smoking habit.  He indicated that when he got into 
service, everyone smoked and he got started, and increased to 
three packs per day.  He could not recall getting cigarettes 
as rations but reflected that cigarettes were cheap.  He 
stated that he had developed lung problems 17 or 18 years 
previously and was on inhalers for emphysema.  He did not 
immediately quit smoking after he was diagnosed with 
emphysema but ultimately did quit smoking.

In a February 1999 statement, the veteran's private treating 
physician indicated that it was his opinion that the veteran 
became addicted to nicotine in service and that smoking had 
been the major factor causing his disability from chronic 
lung disease.  Private treatment records show treatment for, 
among other things, chronic obstructive pulmonary disease.  
In August 1999, the Board remanded the claim for additional 
development.

In a December 1999 VA examination report, the veteran related 
that he quit smoking 17 years previously but had been a 
three-pack-per day smoker for at least 55 years.  He reported 
that he started smoking in service and denied smoking prior 
to service.  He was diagnosed with emphysema 15 years 
previously and complained of a chronic cough and scanty 
sputum.  He used a nebulizer 4-5 times per day, had shortness 
of breath, and could walk 20-30 yards slowly.  After a 
physical examination, the diagnosis was chronic obstructive 
pulmonary disease.  The examiner noted that the veteran had 
reported a 55-year history of cigarette smoking in a hospital 
record in 1985 and a 55-year history of cigarette smoking at 
the time of the 1999 examination.  The examiner remarked that 
there was no way to exactly document when nicotine dependence 
started but, nonetheless, opined that it was at least as 
likely as note that it started in service.  The examiner 
observed that the veteran by history started smoking in 
service and then after service until approximately 1982 and 
that his chronic obstructive pulmonary disease was caused by 
smoking.

It is readily apparent to the Board that this issue revolves 
around a conflict between the private and VA medical opinions 
and the medical evidence created prior to the time the 
veteran filed his claim.  On one hand, a private treating 
physician and the most recent VA examiner indicated, in 
essence, that the veteran's nicotine dependence started in 
service.  However, after reviewing the entire record, it is 
the Board's opinion that the medical evidence of record does 
not support these opinions or the veteran's contention that 
his nicotine dependence is causally related to his military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

First, as noted above, in a 1973 VA examination, the veteran 
acknowledged a 40-year history of smoking.  Further, in 1985, 
he admitted to a 55-year history cigarette smoking.  Such 
reported history was given in conjunction with necessary 
medical treatment, prior to the time the veteran filed his 
claim in 1997, and is therefore highly probative.  Further, 
the Board is persuaded that the medical opinions are less 
probative because they were based on the veteran's reported 
history, which is not borne out by the record, that he never 
smoked before service.  Although the medical opinions support 
the veteran's claim, the Board observes that a treating 
physician's opinion is not necessarily dispositive of the 
Board's inquiry.  Harder v. Brown, 5 Vet. App. 183, 188 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
Specifically, the U. S. Court of Appeals for Veterans Claims 
(the Court) has held that a physician's opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Moreover, a 
physician's opinion based on the veteran's layman account of 
an illness, which is uncorroborated by competent medical 
evidence, is no better than the veteran's bare contentions.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this 
case, the Board specifically accords more probative weight to 
the pre-claim medical evidence, which indicates that the 
veteran had smoked prior to service, and in fact, for a 
considerable number of years prior to enlistment.  Although 
he has since asserted otherwise, he did not do so until after 
he filed his claim for the benefits on appeal.

Moreover, it appears from the medical records that the 
veteran was initially diagnosed with asthma and treated with 
inhalers.  In 1992, he had a diagnosis of chronic obstructive 
pulmonary disease but there was no mention of a relationship 
between cigarettes and military service at that time.  
Further, in an October 1997 letter, one of the veteran's 
private treating physicians indicated that the veteran had 
been first examined in 1987 and had a diagnosis of asthma, 
poorly responsive chronic bronchitis, and hypertension.  When 
he last examined the veteran in January 1996, the diagnoses 
include chronic obstructive pulmonary disease and asthma.  
Significantly, the treating physician never attributed the 
veteran's respiratory disorder to cigarette smoking.  
Therefore, at the time of early treatment there was no 
suggestion of a relationship between cigarette smoking, 
nicotine dependence, and military service.  

In sum, based on the evidence outlined above, the Board is 
persuaded that the greater weight of the evidence does not 
support a finding of nicotine dependence having its onset in 
service.  The Board again emphasizes the evidence showing a 
pre-service history of cigarette smoking, dating the 
veteran's cigarette smoking to several years prior to 
military service.  The Board has considered the veteran's 
statements that he suffered nicotine dependence from smoking 
during military service from 1942-1945.  However, although 
the veteran's statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
other objective evidence of record indicating that he started 
smoking prior to service.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
nicotine dependence, as well as to medical causation of any 
current disability.  Id.  In the absence of evidence of 
continuity of relevant symptomatology, service connection is 
not warranted for a respiratory disorder due to nicotine 
dependence.

The Board is aware of its heightened responsibility to 
explain its reasons and bases and to consider the benefit of 
the doubt in cases where a veteran's service medical records 
are presumed lost and unavailable, see O'Hare v. Derwinski, 1 
Vet. App. 365 (1991), however, for the reasons stated above, 
a preponderance of the evidence found probative does not 
provide a basis to award service connection.  With these 
factors for consideration, the Board is of the opinion that 
it has done all it can to satisfy the duty to explain its 
reasons and bases under O'Hare, supra, and that case's 
progeny.

Accordingly, as a preponderance of the evidence found 
probative to the issue weighs against a grant of the benefits 
sought, the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for a respiratory disorder 
due to nicotine dependence is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

